Title: John Wyche to Thomas Jefferson, 19 March 1809
From: Wyche, John
To: Jefferson, Thomas


          Sir,   Westwardmill (Brunswic Va) 19th March 1809
          Your retirement from the presidency of the United States affords (I hope) a favourable oppertunity for me (although an entire stranger) to address you on a Subject which (from your known Patriotism—& Opinion that to be happy & free we must be Informed) I am assured will be pleasing to you: And without farther preface I will proceed to state to you that some fifteen or eighteen Months ago the Gentlemen (or some of them) of this Neighbourhood agreed to procure a collection of Books—establish a Library and form ourselves into a Society the stile & Title of which should be “The Westwardmill Library Society.” We have accordingly drawn & ratified a Constitution contributed each Member a mite of ten Dollars & laid for the purchase of Books & the most of the Money has allready been expended in that way—The Terms of admission are ten Dollars and the unanimous consent of the general meeting to form which a majority (at least) of all the members must be present we have some thoughts of applying to the Assembly for an Act of incorporation and under a belief that we shall do so I have taken the liberty of addressing you on the Subject & will If agreeable to you send a Copy of our Constitution and some of our fundamental Laws for your inspection & Correction And shall think myself very happy if by this means the Society shall gain your patronage and the advantages ensuing from your superior Information & experience though I have been & still am so much affraid you will treat it with neglect not to say contempt that the secret of my writing to you does & shall rest with my self untill I know the kind of reception you give this.
          Our Society is composed of Farmers, Mechanics Justicies of the Peace Ministers of the Gospel—Militia Officers Lawyers, Schoolmasters—Merchants—Postmasters one Member of Assembly & one member of Congress VIZ Thos Gholson.
          Our present president is Wm E. Brodnax a substantial & respectable farmer—Our Librarian James Wyche one of Mr Grangers many Deputies—And Hubbard Hobbs—John Harrison (both planters) Joseph Percivall (a naturalised Cytizen) Jesse Coe (an Elder in the Methodist Church) Joseph Saunders (a Deacon in the Baptist Church) and Mark Greene (a Major in the Militia of Virginia) are our Six Directors for this year. Query will such an heterogeneous body ever firmly & lastingly coalesce? 
          I have gone thus far in detail in order to remove every doubt that you might possibly have as to the reality existance of the Society Pardon this attempt in an obscure Individual to procure for a society (of which he is a Member) your countenance & support If consistent with your dignity—ease & favourable favourite persuits save him from the mortification of thinking you contemn him & the Society And believe me to be one among the many thousands of (Sir) your great admirers & most obt humble Servts
          
            John Wyche
        